DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/24/20.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/20 has been considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.

Claims 1-16 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … passively scans for messages…and when an end device has a message that is pending transmission, the end device (a) passively scans for beacons transmitted from any router; and (b) in response to receiving a beacon, transmits the message, and passively scans for an acknowledgement, the end device repeating steps (a) and (b) if no acknowledgement is received…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Kim (Pub No: 2009/0016314). Kim teaches A wireless network comprising a plurality of nodes including plural routers and plural end devices (Kim, [0024] nodes in a sensor network including coordinators and network devices), which nodes each include a wireless interface for wireless communication (Kim, [0022], the wireless nodes have transceivers), the nodes of the network being arranged to communicate in accordance a network protocol (Kim, [0007], communicate with 802.15.4 protocol), in accordance with which: the routers transmit beacons in respective timeslots within a periodic beaconing interval (Kim, [0024], the devices are defined slots inside of a superframe for beacon transmission).  Kim does not teach passively scans for messages…and when an end device has a message that is pending transmission, the end device (a) passively scans for beacons transmitted from any router; and (b) in response to receiving a beacon, transmits the message, and passively scans for an acknowledgement, the end device repeating steps (a) and (b) if no acknowledgement is received.

The second closest prior art of record is Liu (Pub No: 2015/0030011). Liu teaches a method for. routers transmit beacons in respective timeslots (Liu, [0038], a coordinator broadcasting a beacon frame in a beacon period of a superframe with channel selection information) and scan for messages, and, in response to receiving a message, transmit an acknowledgement of the received message (Liu, [0040-41], data is received and ACK frame is transmitted based on the channel selection information in the beacon) and further in response to receiving a beacon, transmits the message (Liu, [0040], a device sends the data on the channel selection received in the beacon). Liu does not teach passively scans for messages…and when an end device has a message that is pending transmission, the end device (a) passively scans for beacons transmitted from any router; and (b) in response to receiving a beacon, transmits the message, and passively scans for an acknowledgement, the end device repeating steps (a) and (b) if no acknowledgement is received.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469